***COUNTY SUPERINTENDENT OF SCHOOLS — PROHIBITION AGAINST RECEIVING COMPENSATION AS PROJECT DIRECTOR*** A TITLE III PROJECT MAY NOT BE APPROVED BY THE STATE DEPARTMENT OF EDUCATION IF SUCH BUDGET INCLUDES ANY ADDITIONAL COMPENSATION TO BE PAID TO THE COUNTY SUPERINTENDENT AND/OR DEPUTY COUNTY SUPERINTENDENT ACTING IN ANY CAPACITY PURSUANT TO THE SPECIAL PROJECT AND THEREBY CONCURRENTLY PERFORMING THE REGULATORY DUTIES PERTAINING THERETO AND RECEIVING STATUTORY COMPENSATION FOR THE PERFORMANCE OF SUCH REGULATORY DUTIES OF THE OFFICE OF THE COUNTY SUPERINTENDENT OF SCHOOLS. CITE: TITLE 70 O.S. 1961, 3-3 [70-3-3];